FILED
                             NOT FOR PUBLICATION                              OCT 16 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DEVDAS SINGH LAISHRAM;                          No. 10-73370
KRISHNKULA LAISHRAM;
PHALGUNI LAISHRAM; MELODY                       Agency Nos. A096-499-440
CHITRA LAISHRAM,                                            A096-499-441
                                                            A096-449-443
              Petitioners,                                  A096-449-442

  v.
                                                MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted October 8, 2014**
                              San Francisco, California

Before: IKUTA, N.R. SMITH, and MURGUIA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Petitioner Devdas Singh Laishram and his children,1 natives and citizens of

India, seek review of the Board of Immigration Appeals’s (“BIA”) decision

upholding the immigration judge’s denial of their applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1). Reviewing the agency’s

factual findings for substantial evidence, Shrestha v. Holder, 590 F.3d 1034, 1039

(9th Cir. 2010), we deny the petitions for review.2

      Laishram argues that the BIA erred in concluding that he did not face past

persecution on account of a protected ground. Although we recognize that

Laishram suffered several tragic events in Manipur we hold that substantial

evidence supports the BIA’s determination that these events were not motivated by

Laishram’s political opinion or social group. See Ayala v. Holder, 640 F.3d 1095,

1098 (9th Cir. 2011); Kozulin v. INS, 218 F.3d 1112, 1115-16 (9th Cir. 2000).

      First, substantial evidence in the record supports the BIA’s determination

that the mistreatment the Laishram family experienced in Manipur, including the




      1
      Laishram’s son, Krishnkula Laishram, seeks separate relief. Phalguni and
Melody Laishram are derivative petitioners.
      2
       We also deny the Government’s motion to strike portions of Laishram’s
Reply brief.

                                          2
murder of Laishram’s wife, was not connected to Laishram’s anti-separatist

political opinion. See Shrestha, 590 F.3d at 1039.

      Second, substantial evidence supports the BIA’s conclusion that militants

forced Laishram to turn over his property for reasons unrelated to his particular

social group. See Ayala, 640 F.3d at 1098.

      Laishram also argues that he has a well-founded fear of future persecution

on account of his religion. However, substantial evidence supports the BIA’s

determination that Laishram does not have a well-founded fear of future

persecution on account of his marriage to a Muslim woman, his conversion to

Islam, or his later conversion to Christianity. See Halim v. Holder, 590 F.3d 971,

976-77 (9th Cir. 2009). We note that Laishram lived in India without incident after

his conversion from Hinduism to Islam, undercutting any claim of a well-founded

fear of future persecution based on that religious conversion. See Tamang v.

Holder, 598 F.3d 1083, 1094 (9th Cir. 2010). And although the record shows that

conversion from Hinduism to Christianity is disfavored in some parts of India,

Laishram offers no explanation as to why he cannot relocate to the parts of India

with concentrated populations of Christians. Thus, the record does not compel the

conclusion that Laishram has a well-founded fear based on his conversion to

Christianity. See id.


                                          3
      Laishram’s son Krishnkula similarly contends that he has a well-founded

fear of future persecution on account of his religion. But the record shows that

Krishnkula follows no particular religion. We therefore hold that substantial

evidence supports the BIA’s conclusion that Krishnkula does not have a

well-founded fear of future persecution. See Halim, 590 F.3d at 976-77.

      Accordingly, substantial evidence supports the conclusion that Laishram and

his children have shown neither past persecution nor a well-founded fear of future

persecution, rendering them ineligible for asylum. Because petitioners have not

demonstrated that they are eligible for asylum, their claims for withholding of

removal likewise fail. See Fernandes v. Holder, 619 F.3d 1069, 1075 n.6 (9th Cir.

2010). Petitioners neglected to contest the denial of CAT relief in their opening

brief to this Court and so have waived those claims, see Rizk v. Holder, 629 F.3d

1083, 1091 n.3 (9th Cir. 2011), although petitioners have not demonstrated that

they are eligible for CAT relief in any event.

      Because we hold that petitioners’ claims fail on the merits, we do not need to

reach Laishram’s arguments about the material support bar, 8 U.S.C.

§ 1182(a)(3)(B)(iv)(VI).

      PETITIONS DENIED.




                                          4